Citation Nr: 0017616	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity frostbite residuals.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for a vascular 
disability to include an aneurysm and poor circulation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
September 1954.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
rating decision of the Nashville, Tennessee, Regional Office 
(RO) which determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
left lower extremity frostbite residuals, arthritis, and a 
vascular disability to include an aneurysm and poor 
circulation and denied the claims.  The veteran has been 
represented throughout this appeal by the Veterans of Foreign 
Wars of the United States.  


FINDINGS OF FACT

1.  Left lower extremity frostbite residuals were not shown 
during active service or any time thereafter.  

2.  Service connection is not currently in effect for any 
disability.  

3.  Arthritis was not shown during active service or for many 
years following service separation.  The record contains no 
competent evidence attributing the veteran's current 
bilateral knee and left foot degenerative changes to active 
service or a service-connected disability.  

4.  A vascular disability was not shown during active service 
or for many years following service separation.  The record 
contains no competent evidence attributing the veteran's 
current vascular disabilities to active service or a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service 


connection for left lower extremity frostbite residuals.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for arthritis.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a vascular disability 
to include an aneurysm and poor circulation.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the Department of 
Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The veteran is seeking service connection for left lower 
extremity frostbite residuals, arthritis, and a vascular 
disability.  It is necessary to determine if he has submitted 
a well-grounded claim with respect to each of these issues.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and arthritis and/or cardiovascular-renal disease 
including hypertension becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is not 
currently in effect for any disability.  


I.  Left Lower Extremity Frostbite Residuals

The veteran's service medical records have not been 
incorporated into the claims file.  They were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Written statements from the NPRC dated in 
July 1997 and January 1998 indicate that repeated searches 
failed to locate the veteran's service medical records or any 
relevant references to the veteran in his unit's morning 
reports.  

A May 1996 VA treatment record states that the veteran 
reported experiencing frostbite of the feet in the early 
1950's while serving with the Army's 2nd Infantry in Korea 
and a left foot blood clot in the 1970's.  No diagnosis was 
advanced.  A May 1996 VA podiatric evaluation relates that 
the veteran complained of left foot burning and tingling.  He 
presented a history of frostbite while in Korea.  Impressions 
of "frostbite by [history]" and "[peripheral vascular 
disease]" were advanced.  

VA vascular evaluations dated in July and October 1996 note 
that the veteran complained of left leg claudication of two 
to three years' duration and nocturnal left leg cramping.  He 
denied any significant prior medical history.  Impressions of 
"2-block claudication" and leg cramps were advanced.  A 
December 1996 VA treatment record conveys that the veteran 
complained of left leg claudication associated with walking 
approximately two blocks and left ankle and foot pain while 
at rest.  Impressions of claudication and left foot pain were 
advanced.  

In his June 1997 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
sustained frostbite injuries to the left leg, ankle, and foot 
while serving in Korea during 1952.  An April 1998 written 
statement from the veteran's sister indicates that she had 
corresponded with the veteran several times a week during 
active service.  She stated that the veteran had been 
hospitalized for frostbite of the left foot during active 
service and a left foot blood clot in the 1960's.  

Written statements from [redacted] and [redacted]
dated in April 1998 indicate that they had known the veteran 
since approximately 1956 and 1957, respectively.  They were 
aware that the veteran had sustained frostbite of the feet 
during active service.  An April 1998 written statement from 
Jim Kerry conveys that he had known the veteran since 1977.  
He stated that the veteran had frostbite while serving in 
Korea and experienced severe chronic frostbite residuals.  

An undated written statement from [redacted] received in 
May 1998 notes that he had known the veteran for 
approximately fifty years.  Mr. [redacted] became friends with the 
veteran while the veteran was serving in the Army.  He stated 
that the veteran had sustained frostbite of the feet during 
the Korean War and thereafter manifested severe bilateral 
lower extremity frostbite residuals.  A June 1998 written 
statement from [redacted] indicates that she had known the 
veteran for "over 30 years."  She stated that the veteran 
"had problems such as ... frostbite from his service in 
Korea."  

At an October 1998 VA examination for compensation purposes, 
the veteran reported that he had sustained frostbite of the 
feet on one occasion while sleeping on the ground during the 
Korean War.  He reported that his feet had been subsequently 
"warmed up" and he was returned to duty.  He stated that he 
had a left foot blood clot in approximately 1961.  He denied 
having been hospitalized for frostbite during active service.  
Impressions of a "history of frozen feet, particularly on 
the left, now with some symptoms of claudication" and a 
"history of [a] blood clot, apparently a phlebitis on the 
left foot" were advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records are unfortunately unavailable for 
review through no fault of the veteran.  The first objective 
clinical evidence of a chronic left lower extremity 
disability is dated in May 1996, some forty-one years after 
service separation.  The VA clinical documentation of record 
notes that the veteran presented a history of frostbite of 
the feet during the Korean War.  Impressions of a "history 
of frostbite," peripheral vascular disease, and  "two-block 
claudication" were advanced.  A diagnosis of chronic left 
lower extremity frostbite residuals has not been advanced.  
The VA treating and examining physicians' comments as to 
frostbite were apparently based solely upon the veteran's 
subjective history.  In reviewing a similar factual scenario, 
the Court has held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

The veteran asserts that he sustained frostbite of the left 
foot during the Korean War and now has chronic left lower 
extremity frostbite residuals.  He has submitted several 
written statements from his sister and other associates.  The 
veteran's sister stated that she became aware that the 
veteran had been hospitalized for frostbite of the left foot 
through their weekly correspondence during the veteran's 
period of active service.  The veteran informed the examiner 
at the October 1998 VA examination for compensation purposes 
that he was not been hospitalized for frostbite during active 
service.  The remainder of the lay statements are from 
individuals who initially became acquainted with the veteran 
after his period of active service.  

The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative, the veteran's sister, the veteran's 
associates, or the veteran is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disabilities, such statements may 
not be considered as competent evidence.  The veteran's 
beliefs, even when firmly held, are not competent and do not 
establish a well-grounded claim.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran has been awarded the Combat Infantry Badge.  He 
has advanced that the claimed disorder was incurred as a 
result of his cold exposure during the Korean War.  
Therefore, the Board has considered the potential application 
of 38 U.S.C.A. § 1154(b) (West 1991).  That statute directs 
that:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

In reviewing a similar factual scenario, the Court has 
clarified that:

The Court, however, has not held that 
invocation of section 1154(b) 
automatically results in an award of 
service connection.  Section 1154(b) of 
title 38 of the U.S. Code and section 
3.304(d) of title 38 of the Code of 
Federal Regulations do not absolve a 
claimant from submitting a well-grounded 
claim for service connection.  ...  The 
statute and regulation dealing with 
satisfactory lay evidence of service 
connection for combat veterans do not 
serve to save the appellant from having 
to meet this requirement.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  
Although section 1154(b) relaxes the 
evidentiary requirement as to the 
evidence needed to render a claim 
well-grounded, that section deals only 
with the occurrence of an event, i.e., 
"whether a particular disease or injury 
was incurred or aggravated in service -- 
that is, what happened then -- not the 
questions of either current disability or 
nexus to service, as to both of which 
competent medical evidence is generally 
required."  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (layperson's account of 
what physician told him did not 
constitute "medical" evidence in 
context of determination of well-
groundedness because "medical" nature 
of such evidence was too attenuated and 
unreliable).  Beausoleil v. Brown, 8 Vet. 
App 459, 464 (1996).  See also Kessel v. 
West, 12 Vet. App. 477 (1999).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
left lower extremity disabilities and active service, the 
Board concludes that the veteran's claim for service 
connection is not well-grounded.  Accordingly, the instant 
claim is denied.  38 U.S.C.A. § 5107 (West 1991).  The 
veteran is informed that if he is able to produce competent 
evidence attributing the claimed disability to active 
service, he should petition to reopen his claim.  


II.  Arthritis 

At the October 1998 VA examination for compensation purposes, 
the veteran exhibited radiological findings consistent with 
mild degenerative changes of the knees and the left foot.  In 
an undated written statement received in April 1999, the 
veteran indicated that claimed disorder was not a "separate 
inservice injury," but rather secondary to his alleged 
inservice frostbite.  

The first objective clinical documentation of the claimed 
disorder is dated in October 1998, some forty-four years 
after service separation.  The veteran contends that his 
arthritis was precipitated by his alleged inservice left foot 
frostbite.  The Board has denied the veteran's claim for 
service connection for frostbite residuals.  The record 
contains no objective findings as to the etiology of the 
veteran's current bilateral knee and left foot degenerative 
changes.  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

The veteran has advanced that the claimed disorder may have 
been incurred during combat.  Therefore, the Board has 
considered the applicability of 38 U.S.C.A. § 1154(b) (West 
1991) to the veteran's claim.  The statute's provisions do 
not serve to render the veteran's claim well-grounded in the 
absence of competent evidence establishing a nexus between 
the claimed disorder and active service.  Beausoleil v. 
Brown, 8 Vet. App 459, 464 (1996).  Kessel v. West, 12 Vet. 
App. 477 (1999).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
bilateral knee and left foot degenerative changes and active 
service or a service-connected disability, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  Accordingly, the instant claim is denied.  
38 U.S.C.A. § 5107 (West 1991).  The veteran is informed that 
if he is able to produce competent evidence attributing the 
claimed disability to active service or a service-connected 
disability, he should petition to reopen his claim.  


III.  Vascular Disability

A May 1996 VA treatment record notes that the veteran 
presented a history of a left leg blood clot in the 1970's.  
VA vascular evaluations dated in October and December 1996 
reflect that the veteran was diagnosed with claudication.  

A March 1997 VA treatment record states that treating VA 
medical personnel advanced an impression of right leg 
claudication.  A March 1997 VA abdominal aortic ultrasound 
evaluation revealed a slight fusiform dilation of the distal 
abdominal aorta.  A March 1997 VA diagnostic vascular report 
showed findings consistent with bilateral lower extremity 
ischemia involving the ankles and the toes.  

At the October 1998 VA examination for compensation purposes, 
the veteran was noted to have a history of a left foot blood 
clot in approximately 1961; an apparent transient ischemic 
attack in 1998; and current diagnostic findings of small 
aortic aneurysm and bilateral lower extremity ischemia.  
Impressions of "some symptoms of claudication" and a 
"history of [a] blood clot, apparently a phlebitis on the 
left foot" were advanced.  

In an undated written statement received in April 1999, the 
veteran indicated that claimed disorder was not a "separate 
inservice injury," but rather secondary to his alleged 
frostbite.  

The first objective clinical documentation of the claimed 
disorder is dated in May 1996, some forty-one years after 
service separation.  The veteran contends that his current 
vascular disability arose secondary to his alleged inservice 
frostbite.  The record contains no objective findings as to 
the etiology of the veteran's current abdominal aortic 
aneurysm and bilateral lower extremity claudication and 
ischemia.  

The veteran's claim is supported solely by the accredited 
representative's, his associates', and his own statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

The veteran has advanced that the claimed disorder may have 
been incurred during combat.  Therefore, the Board has 
considered the applicability of 38 U.S.C.A. § 1154(b) (West 
1991) to the veteran's claim.  The statute's provisions do 
not serve to render the veteran's claim well-grounded in the 
absence of competent evidence establishing a nexus between 
the claimed disorder and active service.  Beausoleil v. 
Brown, 8 Vet. App 459, 464 (1996).  Kessel v. West, 12 Vet. 
App. 477 (1999).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
vascular disabilities and active service or a 
service-connected disability, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the claimed disability 
to active service or a service-connected disability, he 
should petition to reopen his claim.  


ORDER

Service connection for left lower extremity frostbite 
residuals is denied.  Service 


connection for arthritis is denied.  Service connection for a 
vascular disability to include an aneurysm and poor 
circulation is denied.  



			
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 


